Citation Nr: 0109699	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  97-24 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to the assignment of a compensable evaluation 
for impotence.

2.  Entitlement to the assignment of a higher evaluation for 
adenocarcinoma of the prostate with postoperative residuals 
of prostatectomy with pollakiuria, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran had active duty from May 1966 until May 1968.

The veteran claims that he should be granted higher 
disability evaluations for his service connected disorders.  
At the January 2001 personal hearing, he reported receiving 
both private and VA medical care for his service connected 
disorders.  He submitted diagnostic clinical records dated in 
September 2000 from the VA facility in Biloxi, Mississippi.  
The additional records related to this medical care have not 
been incorporated into the record.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA records are constructively part of 
the record which must be considered).  Moreover, the veteran 
has recently submitted documents that indicate that he 
received radiation therapy in March and April 1999.  In 
February 1999, the veteran had requested that his hearing be 
canceled due to radiation treatment; however, the RO did not 
then follow up to determine if this treatment was related to 
his service-connected disability and, if so, to obtain the 
records of such treatment.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health care providers who have 
treated his service connected disorders.  
When the requested information and any 
necessary authorizations have been 
received, the RO should request legible 
copies of all pertinent clinical records 
that have not been previously obtained, 
including VA treatment records from the 
VA Medical Center in Biloxi, Mississippi.  
All records obtained should be associated 
with the claims file.  

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his prostatectomy residuals.  The claims 
folder should be made available to the 
examiner for review before the 
examination.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

He is notified that it is his responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





